DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 10/04/2021.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, Claims 17-20 have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 2, 4, 6, 8, 9, 15, and 16 have been amended.  No new matter appears to have been entered.
The amendment to claim 2 is sufficient to overcome the corresponding 35 USC 112 rejection.  The 35 USC 112 rejection has been withdrawn.
Reasons for Allowance
Claims 1-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“upon a request for a change of the amusement game session display on a second client unit (C22), the identification (ID1) of the first client unit (C21) is displayed (3) on the first client unit (C21) and entered (4) on the second client unit (C22), that, at the time of the change request, a status of the amusement game session is recorded on the server unit (SE) and the amusement game session is frozen in this status, that a communication connection (KV2) is established from the second client unit (C22) to the server unit (SE) and an identification (ID2) of the second client unit (C22) is stored together with user-specific data (5), that, upon setup of the communication connection (KV2) between the second client unit (C22) and the server unit (SE), the identification (ID 1) of the first client unit (C21) is deleted from the user-specific data and the amusement game session is continued from the status as frozen on the server unit (SE) and displayed (6) on the second client unit (C22), and that a communication connection (KV 1) of the first client unit (C21) to the server unit (SE) is terminated and the first client unit (C21) is released (7)” (substantially encompassed by independent claim 1).
Claims 1-20 are allowed for the reasons stated above.  Additionally, claims 1-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 10/04/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715